Citation Nr: 1546912	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  14-03 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a left knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a right knee disability.

4.  Entitlement to service connection for a right knee disability.

5.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

7.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a right ankle disability.

8.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a left ear hearing loss disability.

9.  Entitlement to service connection for bilateral hearing loss disability.

10.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a low back disability.

11.  Entitlement to service connection for a low back disability.

12.  Entitlement to service connection for a cervical spine disability.

13.  Entitlement to service connection for a headache disorder, to include as due to a cervical spine disability.

14.  Entitlement to service connection for left upper extremity neuropathy, to include as due to a cervical spine disability.

15.  Entitlement to service connection for right upper extremity neuropathy, to include as due to a cervical spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel

INTRODUCTION

The Veteran served on active duty with the United States Air Force from January 1988 to July 1994, to include a tour of duty in the Southwest Asia Theater of Operations (SWATO).

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Lincoln, Nebraska, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

A number of the issues before the Board were previously denied in a May 1995 rating decision by the Agency of Original Jurisdiction (AOJ).  While the AOJ has reopened all claims save that of service connection for a low back disability, and considered them on the merits, the Board has a jurisdictional obligation to consider the propriety of reopening.  Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001).  The issues have been characterized accordingly.

The Veteran testified at a July 2015 hearing held before the undersigned Veterans Law Judge via videoconference from the RO; a transcript of the hearing is associated with the claims file.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

The issues of service connection for left and right knee disabilities, a low back disability, a hearing loss disability, a cervical spine disability, left and right upper extremity neurological disabilities, a psychiatric disorder, and a headache disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  At the July 2015 hearing, on the record and prior to any Board decision on the matter, the Veteran requested withdrawal of his claim with regard to the right ankle.

2.  Service connection for a left knee disability was denied in an unappealed May 1995 rating decision on the grounds that no chronic disability was shown.  

3.  Evidence received since May 1995 was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses an unestablished fact, and raises the reasonable possibility of substantiating the claim of service connection for a left knee disability.

4.  Service connection for a right knee disability was denied in an unappealed May 1995 rating decision on the grounds that no chronic disability was shown.  

5.  Evidence received since May 1995 was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses an unestablished fact, and raises the reasonable possibility of substantiating the claim of service connection for a right knee disability.

6.  Service connection for an acquired psychiatric disorder was denied in an unappealed May 1995 rating decision on the grounds that no chronic disability was shown.  

7.  Evidence received since May 1995 was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses an unestablished fact, and raises the reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disorder.

8.  Service connection for a left ear hearing loss disability was denied in an unappealed May 1995 rating decision on the grounds that no chronic disability was shown.

9.  Evidence received since May 1995 was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses an unestablished fact, and raises the reasonable possibility of substantiating the claim of service connection for a left ear hearing loss disability.

10.  Service connection for a low back disability was denied in an unappealed May 1995 rating decision on the grounds that no chronic acquired disability was shown.

11.  Evidence received since May 1995 was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses an unestablished fact, and raises the reasonable possibility of substantiating the claim of service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a claim of service connection for a right ankle disability are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The May 1995 rating decision denying service connection for left and right knee disabilities, a low back disability, an acquired psychiatric disorder, and left ear hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

3.  The criteria for reopening of a previously denied claim of service connection for a left knee disability are met.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156 (2015).

4.  The criteria for reopening of a previously denied claim of service connection for a right knee disability are met.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156 (2015).
5.  The criteria for reopening of a previously denied claim of service connection for an acquired psychiatric disorder are met.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156 (2015).

6.  The criteria for reopening of a previously denied claim of service connection for left ear hearing loss are met.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156 (2015).

7.  The criteria for reopening of a previously denied claim of service connection for a low back disability are met.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision, and may be done in writing by the Veteran or his authorized representative, or on the record at hearing.  38 C.F.R. § 20.204.

Both the Veteran and his representative stated on the record at the July 2015 hearing that they wished to withdraw the appeal with regard a claim of service connection for a right ankle disability.  The Veteran has withdrawn this appeal and hence there remains no allegation of errors of fact or law for appellate consideration in connection therewith.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is reopening all claims.  Accordingly, any errors committed with respect to either the duty to notify or the duty to assist were harmless and will not be further discussed.  

New and Material

As is noted above, the RO has reopened all previously denied claims for service connection, save that regarding the low back.  Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claims.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through supporting an alternative theory of entitlement.  Id. at 118.  
Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

In a May 1995 decision which considered a December 1994 VA examination and the Veteran's service treatment records, the RO denied service connection for left and right knee disabilities, an acquired psychiatric disorder, left ear hearing loss, and a low back disability.  Each denial was based, generally, on findings that no current, chronic disability was present.   With regard to the back, a congenital deformity was identified, but no aggravation had occurred to cause an additional disability.  

Since May 1995, the Veteran has submitted VA and private treatment records, and VA has afforded the Veteran several examinations.  This evidence, all created since May 1995 and therefore new, includes diagnoses related to each of the claimed disabilities.  Left and right knee strains, PTSD, a left ear hearing loss for VA purposes under 38 C.F.R. § 3.385, and degenerative disc disease of the lumbar spine are all reflected in the newly received records.  As the prior denials focused on the absence of current, service-connectable disabilities, the new evidence directly addresses the missing element with regard to each claim.

Accordingly, reopening of the previously denied claims of service connection is warranted.  Adjudication of the Veteran's claims does not end with the determination that new and material evidence has been received; the reopened matters must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claims.

ORDER

The appeal to reopen the previously denied claim of service connection for a right ankle disability is dismissed.

Reopening of the previously denied claim of service connection for a left knee disability is granted.

Reopening of the previously denied claim of service connection for a right knee disability is granted.

Reopening of the previously denied claim of service connection for an acquired psychiatric disorder is granted.

Reopening of the previously denied claim of service connection for left ear hearing loss is granted.

Reopening of the previously denied claim of service connection for a low back disability is granted.

REMAND

Remand is required to secure full compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Knees

In June 2013, a VA examination was afforded the Veteran.  The examiner diagnosed bilateral knee strains, but opined that such were not related to the Veteran's well-documented in-service complaints of left and right knee pain.  He reasoned that given the lack of documentation of treatment since service and essentially normal examination, no nexus was established.  However, while the examiner acknowledged the Veteran's competent lay statements regarding consistent pain since service, he improperly discounted such based solely on the absence of treatment records.  This renders his rationale inadequate.  Dalton v. Peake, 21 Vet. App. 23 (2007).  The absence can only be a factor.

VA has an obligation to provide an adequate examination on remand.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Low Back

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Service records amply document complaints of and treatment for low back symptoms.  Current records show continued complaints and diagnoses of lumbar spine conditions.  The Veteran has reported constancy of his symptoms, raising a reasonable possibility of a nexus.  Examination is required in connection with the reopened claim.  

Cervical Spine and related conditions

With regard to the neck, service records do reflect brief mention of cervical spine complaints.  The June 2013 VA examiner opined that no nexus to current complaints was likely.  Although he refers to "reasoning and basis as described," no clear rationale is evident.  It appears he may have again relied upon the absence of documented treatment since service; the lack of a clear rationale renders the opinion inadequate, and a new examination is required.

Further, the examiner did not address the Veteran's main allegation that his duties as a mechanic on planes required heavy lifting and the excessive wear and tear on his cervical spine caused or contributed to his current problems.

Finally, the examiner's rationale with regard to the upper extremities is not sufficient.  While consistent radiculopathy must be considered, the examiner must also address the possibility that the cervical spine problems may cause acute symptomatology on a more infrequent basis.  As the examiner appears to have limited his inquiry to whether radiculopathy was present, a new examination is required.

As the Veteran contends that his headaches are secondary to the cervical spine disability, those issues are inextricably intertwined; therefore, the headache issue must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered).

Psychiatric Disorder

Service treatment records reflect treatment for mental health complaints, diagnosed at the time as an adjustment disorder related to marital problems and guilt over missing his son's birth.  The Veteran noted complaints of anxiety and worry on his separation examination as well.  

A current VA examiner indicated that no acquired psychiatric disability was present, but a treating doctor again diagnosed an adjustment disorder, with depression and anxiety.  Finally, a private psychologist has rendered a diagnosis of PTSD.

With regard to adjustment disorder, a medical opinion is required to determine if the episodes shown in service and after represent recurrences of a single underlying psychiatric disability, exacerbated by life stressors present at the time.  Current evidence has not clearly addressed this possibility.

With regard to PTSD, VA medical opinions are needed, by regulation, to validate the current private diagnosis.  Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

If a claimed stressor relates to fear of hostile military or terrorist activity, then lay testimony may establish the occurrence of the claimed in-service stressor, absent clear and convincing evidence to the contrary, if 1) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the symptoms are related to the claimed stressor; and 2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service. "Fear of hostile military or terrorist activity" means that the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others. 38 C.F.R. § 3.304(f)(3).  

The Veteran here has alleged three different stressors.  First, he states that he feels guilt because he repaired and serviced planes that dropped bombs and may have killed people.  Second, he states that he was afraid of being attacked if he went off base alone; his unit was instructed to travel in groups for safety.  Finally, he reports that he generally feared that his base would be attacked.  The latter two stressor allegations must be assessed by a VA doctor or contractor to determine if they are adequate to support a diagnosis; the private doctor has determined they are sufficient, but the regulation requires a VA doctor's opinion.

For the first allegation, it is unclear whether such has been accepted as an adequate stressor.  The private examiner does not address it individually, and appears to rely more on the Veteran's fears of attack to diagnose PTSD.  However, she does include it in references to his "experiences" in service.  A clear statement as to the adequacy of feelings of guilt over performing his duties is necessary.

After discussing the adequacy of the stressors, an opinion reconciling the divergent diagnoses must be offered.

Hearing Loss

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The first element of entitlement is, therefore, a current disability.

A hearing loss disability for VA purposes is shown when any puretone threshold at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA and military testing failed to meet the requirements for current disability in either ear at any time.

However, the Veteran has submitted employment records indicating that hearing tests in October 2010 showed left ear hearing loss.  Further, recent private testing again indicates a left ear hearing loss disability, and states that VA protocols were followed in determining such.  

Given the evidence of possible current disability, and the history of variance in testing results, an updated VA audiology examination is necessary.  Additionally, a nexus opinion is needed, based on the entirety of the record, should a disability be established.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file updated treatment records from the VA medical center in Lincoln, Nebraska, for the period of May 2015 to the present.

2.  Schedule the Veteran for a VA Joints examination; the claims folder must be reviewed in conjunction with the examination.  

The examiner must identify all current diagnoses of the left and right knees.  For each diagnosed condition, the examiner must state whether it is at least as likely as not that such is caused or aggravated by military service.  The examiner must discuss whether the current complaints of pain with functional impairment represent a continuation of the similar in-service complaints.

Note that the lack of documented treatment for a period after service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed knee disorders.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Schedule the Veteran for a VA Spine examination; the claims folder must be reviewed in conjunction with the examination.  
a) The examiner must identify all current diagnoses of the thoracolumbar spine.  For each diagnosed condition, the examiner must state whether it is at least as likely as not that such is caused or aggravated by military service.  The examiner must discuss whether the current complaints of pain with functional impairment represent a continuation or advancement of the similar in-service complaints.

b) The examiner must identify all current diagnoses of the cervical spine.  For each diagnosed condition, the examiner must state whether it is at least as likely as not that such is caused or aggravated by military service.  The examiner must discuss the references to neck pain in service, as well as allegations of a cumulative wear and tear injury to the cervical spine in connection with his duties as an aircraft technician.

Note that the lack of documented treatment for a period after service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed cervical and thoracolumbar spine disorders.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.


4.  Schedule the Veteran for a VA Peripheral Nerves examination; the claims folder must be reviewed in conjunction with the examination.  

The examiner must identify all current neurological conditions of the upper extremities, and must opine as to the following: 

a) whether any are at least as likely as not caused or aggravated by service;

b) whether any are at least as likely as not caused or aggravated by the cervical spine disability.

The examiner must clearly state whether the pains of the upper extremity described by the Veteran are symptoms of a cervical spine disability or represent an independent condition.

Note that the lack of documented treatment for a period after service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.


5.  Schedule the Veteran for a VA Mental Disorders/Initial PTSD examination; the claims folder must be reviewed in conjunction with the examination.  

The examiner is informed that allegations of fear of attack in SWATO and fear of attack if traveling off base alone are consistent with the facts and circumstances of service.  Reports of servicing aircraft involved in the air war are also accurate.

The examiner must clearly state whether any of the alleged stressor events constitute an event or occurrence sufficient to support a diagnosis of PTSD.  

The examiner must identify all currently diagnosed acquired psychiatric disorders.  The propriety of a diagnosis of PTSD must be addressed.  

For each condition identified, the examiner must opine as to whether such is at least as likely as not caused or aggravated by military service.  The examiner must also state whether occurrences of adjustment disorder during and after service represent exacerbations of a chronic disability, or are independent disability entities.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

7.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


